Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



CHAD WILLHOITE,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-05-00145-CR

Appeal from the

County Court at Law No. Four

of Collin County, Texas

(TC# 004-83942-03)




MEMORANDUM OPINION
           This appeal is being dismissed for want of jurisdiction.  Appellant filed his notice of
appeal on March 14, 2005.  To be sufficient to invoke the appellate court’s full jurisdiction,
the notice of appeal filed by an appellant in a criminal case must bear the trial court’s
certification of the appellant’s right to appeal under Tex. R. App. P. 25.2(a)(2).  See also Tex.
R. App. P.  25.2(d).  However, Appellant’s notice of appeal does not include the required
certification.
           On March 15, 2005, Appellant was notified that the trial court’s certification had not
been filed, and Appellant was given thirty days to file a copy of the certification.  If this was
not done within that time period, Appellant was informed that the Court would dismiss the
appeal without further notice to the parties.  The deadline for responding to the Court’s notice
has expired, and Appellant has failed to respond to the notice.  Therefore, the appeal is
dismissed for want of jurisdiction.
                                                                  RICHARD BARAJAS, Chief Justice
May 5, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)